March 23, 1905. The opinion of the Court was delivered by
There is only one question properly before the Court in this appeal, namely: Was it error in Mr. Justice Gary to refuse to enjoin the collection of a license tax imposed on the Western Union Telegraph Company, petitioner, by the town of Winnsboro, respondent?
It appears that the petitioner applied to Mr. Justice Gary, at chambers, during vacation, for an order to enjoin the collection of a license tax of thirty-five dollars imposed on the petitioner, the telegraph company, for carrying on its business in the town of Winnsboro. The petitioner moved for the order on the ground that the license tax was discriminatory and excessive, unreasonable and extortionate, and, therefore, illegal — "an unjust and unlawful burden." His Honor, the Associate Justice, heard the matter on a return to a rule to show cause, and refused the order of injunction applied for. Being satisfied that the municipal assessment in question was a tax coming within the purview of the tax laws of this State, he held that there was no power in him nor in any Judge nor Court in this State to grant an order of injunction to prevent or stay the collection of taxes, whether State or municipal. He also held that having come to this conclusion the other questions, as to the nature of the license tax — that it was discriminatory, extortionate, unjust and illegal — were not properly before him for his consideration. From this refusal to enjoin the *Page 235 
collection of the license tax the petitioner appealed. The order of Mr. Justice Gary, and the petitioner's grounds of appeal, should appear in the report of this case.
The appeal must be dismissed. We cannot see how Mr. Justice Gary could have granted the order of injunction applied for, in the face of our tax laws and the decisions of this Court. In section 412 of our 1902 Code of Laws, vol. 1, we read that "the collection of taxes shall not be stayed or prevented by any injunction, writ, or order issued by any Court or Judge thereof." This was amended by the act of 1902 (23 Stat., 972), by the addition of the followingproviso: "Provided, That this section shall only apply to State, county, city, town and school taxes, and taxes voted by townships in aid of railroads, where the roads have been completed through said townships." This is the law, whether the tax be light or burdensome, just or unjust, legal or illegal. But for such a statute the wheels of government, both of State and town, could at any moment be clogged or stopped by injunctions staying the collection of taxes. Our Courts have uniformly sustained this law. See, for example,Chamblee v. Tribble, 23 S.C. 70. This law may sometimes seem harsh and oppressive, and in some cases it may work hardship; but the aggrieved taxpayer is not left remediless. Section 413 comes to his relief by providing that "if he conceives the tax to be unjust or illegal for any cause," although he must pay the tax, he may do so "under protest," and then in due time he may "bring an action against the county treasurer for the recovery thereof," and if he prevail in such proceeding by showing that the tax was "wrongfully or illegally collected," he shall have his tax refunded. Mr. Justice Gary's order is careful to do no prejudice to this right which the telegraph company may yet exercise.
We are bound to hold that the "license tax" imposed on the petitioner by the town of Winnsboro is a tax in the ordinary acceptation of that term, and that as such it comes within the provisions of our tax laws, and, therefore, of *Page 236 
sections 412 and 413, and of the act of 1902, quoted above. Being enacted, as the record shows, solely for the purpose of revenue, it is a tax; also, because by paying it the taxpayer acquires the right to carry on his business in the town imposing it, it is a license; hence it is properly called a license tax. No order of injunction, therefore, could lawfully issue to stay or prevent the collection of this tax, even if it plainly exhibited all the objectionable features ascribed to it by the petitioner.
It is the judgment of this Court, that the order of Mr. Justice Gary be affirmed and the appeal dismissed.